Alice Robie Resnick, J.,
concurring. I concur in the syllabus and the judgment, but write separately in order to more fully discuss the issue of corroboration as found in R.C. 2907.06.
When reviewing appellate court cases that have applied the corroboration requirement of R.C. 2907.06(B), it becomes readily apparent that the courts throughout the state have been applying drastically varying standards. In fact, four distinct standards are discernible:
• Corroborating evidence must “go to the very substance or foundation of the crime — in effect, the corpus delicti.” State v. Morris (Dec. 30, 1994), Lake App. *63No. 93-L-157, unreported, at 12, 1994 WL 738802, citing State v. Fawn (1983), 12 Ohio App.3d 25, 27, 12 OBR 111, 113, 465 N.E.2d 896, 900; State v. Ervin (Aug. 25, 1987), Jackson App. No. 551, unreported, 1987 WL 16087. See, also, State v. Jacobs (Mar. 29, 1996), Geauga App. No. 95-G-1930, unreported, at *4, 1996 WL 200593; State v. Economo (Dec. 8, 1994), Cuyahoga App. No. 66408, unreported, at 5-6, 1994 WL 693485; State v. Krause (May 28, 1993), Columbiana App. No. 92-C-25, unreported, 1993 WL 181330.
• Corroborative evidence must be eyewitness testimony concerning the actual sexual acts alleged. State v. Leeper (Dec. 30, 1993), Harrison App. No. 446, unreported, 1993 WL 546619; State v. Gardner (Apr. 24, 1985), Hamilton App. No. C-840522, unreported, 1985 WL 6764.
• Corroborative evidence need only tend to lend some credence to the victim’s accusations or to at least connect the defendant with the alleged crime. State v. Talbert (1986), 33 Ohio App.3d 282, 287, 515 N.E.2d 968, 973. See, also, State v. Boyer (Mar. 25, 1994), Lucas App. No. L-93-176, unreported, 1994 WL 101484 (Although the court did not detail just what evidence it found to be corroborative, in its summary of the evidence presented at trial, there is no evidence other than the victim’s testimony that would directly establish the sexual acts.).
• The victim’s testimony need only be corroborated in “some material respect.” State v. Pelok (Mar. 25, 1994), Fulton App. No. 93FU000009, unreported, at 8, 1994 WL 101945 (The court held that because the factual issue of whether the lights in the room were on or off was a material issue of great dispute, testimony which corroborated the victim’s testimony that the room was dark was sufficient corroboration.). See, also, Economo, Cuyahoga App. No. 66408, unreported, 1994 WL 693485 (Nugent, J., dissenting); State v. Artman (Oct. 13, 1981), Lake App. No. 8-124, unreported, 1981 WL 4269; State v. Arnold (July 25, 1979), Summit App. No. 9226, unreported.
After considering the diverse interpretations of the corroborative-evidence requirement being applied throughout the state, I agree with the syllabus. It never was the intention of the legislature to require, in addition to the victim’s testimony, proof independently sufficient to convict an accused. Rather, any evidence which supports the victim’s testimony is sufficient, no matter how slight. Evidence which tends to make it more reasonable to believe the testimony of the victim will suffice.
Having made the foregoing observation, however, I firmly believe that corroboration is unnecessary. There are many crimes that “may be particularly susceptible to abuse in prosecution,” in the words of the Legislative Service Commission’s comment, yet the General Assembly has seen fit to require corroboration only for this crime. The criminal justice system contains many safeguards to protect against such abuses. It is not necessary to create such an artificial *64protection. It cannot be said more clearly and accurately than Judge Nugent stated in his dissent:
“Moreover, elimination of the corroboration requirement hardly leaves defendants unprotected against unjust convictions. The defendant is entitled to all of the established safeguards of our criminal justice system, e.g., the presumption of innocence, the right not to incriminate oneself, the right to the effective assistance of counsel, etc. In addition, it is the trial judge’s responsibility to charge the jury as to the government’s burden of proving all essential elements of the offense beyond a reasonable doubt. Finally, protection against unjust convictions on a case-by-case basis is afforded defendants by the general rule that judgments of acquittal or reversals of conviction must be granted where sufficient evidence does not exist to support a guilty verdict, whether or not independent corroboration is technically present. Crim.R. 29; State v. Jenks (1991), 61 Ohio St.3d 259 [574 N.E.2d 492]. Given these safeguards, which are adequate in virtually every other type of prosecution, but see R.C. 2923.01(H)(1), I have no reluctance in advocating the abolishment of the corroboration requirement of R.C. 2907.06 and leaving to the trial court, whose paramount obligation is always to see that justice is done, the initial responsibility of ensuring that a conviction for sexual imposition is based on sufficient evidence.” State v. Economo (Dec. 8, 1994), Cuyahoga App. No. 66408, unreported, at 8-9, 1994 WL 693485 (Nugent, J., dissenting).
I strongly recommend that the General Assembly eliminate this requirement of corroboration from R.C. 2907.06. There already exist many safeguards to prevent abuse of prosecution, and the requirement of corroborative evidence is simply confusing and is an unnecessary protection.
Douglas, J., concurs in the foregoing concurring opinion.